fe

OFFICE OF THE CiTY ATTORNEY, PROSECUTION DIVISION                  401 South Frta, 2"d FWbr -s 7J
Savita Rai, Assistant City Attorney                           Frank Wing Municipal CourTBuiltJing

                                                                   SAN ANTONIO", TX 7§j»Q7 " '
March 17,2015


Donna K.. McKinney                                 District Court Non-Jury Setting Clerk
Bexar County District Clerk                        Bexar County Courthouse
Paul Elizondo Tower                                lOODolorosa
101 W.Nueva, Suite 217                             San Antonio, Texas 78205
San Antonio, Texas 78205-3411


County Court Civil Presiding Judge                 District Court Jury Setting Clerk
Bexar County Courthouse                            Bexar County Courthouse, Suite 422
lOODolorosa                                        lOODolorosa, Suite 422
San Antonio, Texas 78205                           San Antonio, Texas 78205


County Court Jury Setting Clerk                    County Clerk Non-Jury Setting Clerk
Bexar County Courthouse                            Bexar County Courthouse
lOODolorosa                                        lOODoiorosa
San Antonio, Texas 78205                           San Antonio, Texas 78205


United States District Court Clerk                 Fourth Court of Appeals
Western District of Texas                          Cadena-Reeves Justice Center
U.S. District Clerk's Office                       300 Dolorosa, Ste 3200
655 E. Cesar E. Chavez. Blvd., Room G65            San Antonio, Texas 78205-3037
San Antonio, Texas 78206


RE:     Vacation Notice for Savita Rai, Assistant City Attorney
        SBN: 24013368


Dear Ladies and Gentlemen:


        In compliance with the local rules, please be advised that I will be unavailable for
Court appearances beginning April 16, 2015, and ending April 24, 2015.


       I request that no hearings be set on any case on which 1 am designated as lead
counsel at that time. Thank you for your attention to this matter. If you should have any
questions, please do not hesitate to contact me.
                                                                              March 17, 2015
                                                                                  Page 2 of 3

Sincerely,
/S/
Savita Rai
Assistant City Attorney


SR/mts


cc:      Mr. Carleton B. Spears                     cc:    Mr. Mark J. Cannan
         Law Offices of Carleton B. Spears                 Clemens & Spencer, P.C.
         330 North Park                                    112 E. Pecan St., Suite 1300
         San Antonio, Texas 78216                          San Antonio, Texas 78205-1531

cc:      Mr. Eduardo Flores                         cc:    Mr. David E. Wheeler
       The Law Offices of Eduardo Flores                   Attorney at Law
         709 E. Quincy                                     8018 Broadway St. Ste. 101
         San Antonio, Texas 78215                          San Antonio, Texas 78209-2655

cc:      Mr. Jim Deegear                           cc:     Mr. John Steven Dwyer
       James O. Deegear III, PLLC                          John Dwyer & Associates
       441 Burr Rd.                                        4207 Gardendale, Suite 104-B
         San Antonio, Texas 78209                          San Antonio, Texas 78229

cc:    Mr. Reed Greene                             cc:     Mr. Frank Burney
       Attorney at Law                                     Martin and Drought, PC
       26254 IH 10 West                                    300 Convent St., Suite 2500
       Boerne, Texas 78006                                 San Antonio, Texas 78205

cc:    Mr. Van G. Hilley                           cc:    Mr. Farnoush Saffarpour
       Goldstein, Goldstein and Hilley                    Paralegal
       310 S. St. Mary's St.                              Uber Technologies, Inc.
       29lh Floor Tower Life Bldg.                        1455 Market Street, 4th Floor
       San Antonio, Texas 78205                           San Francisco, CA 94103

cc:   Ms. Michelle Maloney                         cc:    Ms. Judith Gray
       Marynell Maloney Law Firm, PLLC                    Judith A. Gray, PLLC
         115 East Travis, Suite 1800                      P.O. Box 91318
       San Antonio, Texas 78205                           San Antonio, Texas 78209

cc:   Ms. Cynthia E. Orr                           cc:    Mr. JaayNeal
      Goldstein, Goldstein and Hilley                     Law Offices of Jaay D. Neal
      310 S. St. Mary's St.                               322 W. Woodlawn Avenue
      29th Floor Tower Life Bldg.                         San Antonio, Texas 78212
      San Antonio, Texas 78205




                               "AN EQUAL OPPORTUNITY EMPLOYER"
                                                                          March 17, 2015
                                                                                Page 3 of 3

cc:   Mr. Rudy Mendez                            cc:    Mr. Trey Wilson
      2527 Hicks                                        RL Wilson Law
      San Antonio, Texas 78210                          111 W. Olmos Drive
                                                        San Antonio, Texas 78212

cc:   Mr. Edward L. Bravenec                     cc:    Law Offices of John A. Longoria
      The Law Office of McKnight &                      301 South Main
      Bravenec                                          San Antonio, Texas 78204
      405 S. Presa St.
      San Antonio, Texas 78205


cc:   Mr. Michael W. White                      cc:     Ms. Melissa Lesniak
      Attorney at Law                                  Attorney at Law
      1216 West Ave., Suite 1                          4839 San Cristobal
      San Antonio, Texas 78201                         San Antonio, Texas 78251

cc:   Mr. Matthew J. Obermeier                  cc:     Mr. Franz M von Hoffman
      Oliva, Saks, Garcia & Curiel                     Law Office of F.M. von Hoffman
      14255 Blanco Rd.                                 512 Second St., Ste. 1
      San Antonio, Texas 78216                         Graham, Texas 76450


cc:   Ms. Marilyn Stewart
      1010 Denver
      San Antonio, Texas 78210




                            "AN EQUAL OPPORTUNITY EMPLOYER"